Citation Nr: 0714202	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-06 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lumbar strain with scoliosis and degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In May 2006, the veteran testified at a personal hearing at 
the RO.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  The veteran's back disability does not manifest in 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar 
strain with scoliosis and degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.71a, Diagnostic Codes 5003, 5242 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a December 2003 letter issued prior to the 
adjudication of the claim for service connection, the RO 
informed the veteran of the type of information and evidence 
that must be submitted by the veteran, including medical 
evidence of a current disability, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence that pertains 
to the claim.  In a June 2006 letter, the veteran was 
notified how disability ratings are assigned and the types of 
evidence necessary to establish such, as well as what 
information and evidence that must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that concerns the level of his 
disability.  This letter also advised the veteran regarding 
the assignment of effective dates.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post service medical 
records and examination reports.  Of note, a January 1978 
letter from the Philadelphia Naval Regional Medical Center 
reflects no records of hospitalization for the veteran.  In 
addition, a December 2003 correspondence from the veteran 
reflects that she had been treated by Dr. S. after service 
but that he had retired from practice a number of years ago.  
Thus, the Board finds that all relevant available evidence 
necessary for an equitable disposition of the appeal has been 
obtained by the RO.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for a higher initial rating, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the veteran.  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Dingess, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45, 4.59 (2006).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes her multiple contentions, service 
medical records, VA medical records, and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's back disability has been evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5003-5242 (2006).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

After review, the Board finds that the preponderance of the 
evidence is against a finding for a rating in excess of 20 
percent for the veteran's back disability.  In support of 
this finding, the Board notes the following evidence of 
record.

A February 2004 VA examination report reflects forward 
flexion of the veteran's thoracolumbar spine to 60 degrees, 
extension to 20 degrees, left and right lateral flexion to 20 
degrees, and left and right lateral rotation to 20 degrees.  
The examiner noted there was no evidence of fatigability or 
incoordination.

A July 2005 VA examination report reflects forward flexion to 
50 degrees, extension to 20 degrees, left and right lateral 
flexion to 20 degrees, and left and right lateral rotation to 
20 degrees.  The examiner noted there was no additional loss 
of range of motion due to pain, fatigue, weakness, or 
incoordination.

A February 2006 VA examination report reflects forward 
flexion to 45 degrees, extension to 10 degrees, left and 
right lateral flexion to 10 degrees, and left and right 
lateral rotation to 20 degrees.  The examiner noted there was 
no additional loss of range of motion due to pain, fatigue, 
weakness, or lack of endurance.  The diagnosis rendered was 
lumbar strain with arthritis and scoliosis.

VA outpatient records noted complaints of low back pain, and 
indicate she was given a back support in February 2006.  

Given the above, the Board finds that the veteran's back 
disability manifests in forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees.  The evidence fails to show that her disability 
manifests in forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Thus, the veteran's disability is 
reflective of a 20 percent rating.  

The Board has considered the veteran's subjective complaints 
including pain, stiffness, weakness, radiating pain and 
numbness, and flare-ups.  However, the VA examinations 
indicated that such complaints did not result in additional 
functional loss.  Thus, the veteran's functional impairment 
is appropriately compensated by the 20 percent rating 
presently assigned.

The Board has considered whether a separate rating for 
neurological symptoms is warranted.  While the evidence shows 
complaints of pain radiating to both lower extremities, the 
February 2004, July 2005, and February 2006 found no 
neurological impairment.  Specifically, the 2004 examination 
noted neurological evaluation was non focal.  Additionally, 
the 2005 and 2006 examinations noted no motor or sensory 
impairment.  Thus, a separate rating for neurological 
disability is not warranted.  38 C.F.R. § 4.71a.

The Board also notes that the veteran is not diagnosed with 
intervertebral disc syndrome; therefore, the rating criteria 
pertaining to that disorder is not for application.  
38 C.F.R. § 4.71.

Lastly, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the record fails to show that her service-connected 
back disability has resulted in marked interference with 
employment, or has required frequent hospitalization.  The 
Board notes that the veteran had been employed as a medical 
assistant and a cashier during the appeal, but was no longer 
working as of the June 2006 VA examination.  The record shows 
that she has other nonservice-connected disabilities that 
interfered with employment including carpal tunnel syndrome 
and stress.  Thus, the Board finds that the veteran's back 
disability, in and of itself, has not been shown objectively 
to interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).   




ORDER

An initial rating in excess of 20 percent for a back 
disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


